--------------------------------------------------------------------------------

ESCROW AGREEMENT

     THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
June 24, 2008 among Fox Petroleum, Inc. a Nevada corporation, with headquarters
located at 64 Knightsbridge, London, SW1X7JF (the “Company”), and Trafalgar
Capital Specialized Investment Fund, Luxembourg (the “Buyer”), and The Law
Office of James G. Dodrill II, P.A., as Escrow Agent hereunder (the “Escrow
Agent”).

BACKGROUND

     WHEREAS, the Company and the Buyer have entered into a Securities Purchase
Agreement (the “Securities Purchase Agreement”), dated as of the date hereof,
pursuant to which the Company proposes to sell secured convertible redeemable
debentures (the “Debentures”) to the Buyer. The Securities Purchase Agreement
provides that the Buyer shall deposit the purchase amount in a segregated escrow
account to be held by Escrow Agent in order to effectuate a disbursement to the
Company at closings to be held as set forth in the Securities Purchase Agreement
(each, a “Closing”).

     WHEREAS, the Company intends to sell Debentures (the “Offering”).

     WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds
deposited with it in accordance with the terms of this Agreement.

     WHEREAS, in order to establish the escrow of funds and to effect the
provisions of the Securities Purchase Agreement, the parties hereto have entered
into this Agreement.

     NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:

     1. Definitions. The following terms shall have the following meanings when
used herein:

     a. “Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant
to this Agreement.

     b. “Joint Written Direction” shall mean a written direction executed by the
Buyer and the Company directing Escrow Agent to disburse all or a portion of the
Escrow Funds or to take or refrain from taking any action pursuant to this
Agreement.

     c. “Escrow Period” shall begin with the commencement of the Offering and
shall terminate upon the earlier to occur of the following dates:

     (i) The date upon which Escrow Agent confirms that it has received in the
Escrow Account all of the proceeds of the sale of the Debentures;

     (ii) The date upon which a determination is made by the Company and the
Buyer to terminate the Offering prior to the sale of all the Debentures.

--------------------------------------------------------------------------------

     During the Escrow Period, the Company and the Buyer are aware that they are
not entitled to any funds received into escrow and no amounts deposited in the
Escrow Account shall become the property of the Company or the Buyer or any
other entity, or be subject to the debts of the Company or the Buyer or any
other entity.

     2. Appointment of and Acceptance by Escrow Agent. The Buyer and the Company
hereby appoint Escrow Agent to serve as Escrow Agent hereunder. Escrow Agent
hereby accepts such appointment and, upon receipt by wire transfer of the Escrow
Funds in accordance with Section 3 below, agrees to hold, invest and disburse
the Escrow Funds in accordance with this Agreement.

     a. The Company hereby acknowledges that the Escrow Agent is counsel to the
Buyer in connection with the transactions contemplated and referred herein. The
Company agrees that in the event of any dispute arising in connection with this
Escrow Agreement or otherwise in connection with any transaction or agreement
contemplated and referred herein, the Escrow Agent shall be permitted to
continue to represent the Buyer and the Company will not seek to disqualify such
counsel.

     3. Creation of Escrow Account. On or prior to the date of the commencement
of the Offering, the parties shall establish an escrow account with the Escrow
Agent, which escrow account shall be entitled as described below. The Buyer will
wire funds to the account of the Escrow Agent as follows:

Bank: Bank of America     Routing #: 026009583     Account #: 435012691522    
SWIFT #: BOFAUS3N     Name on Account: James G. Dodrill II, P.A. as Escrow Agent
    Name on Sub-Account: Trafalgar – Fox Petroleum account

     4. Deposits into the Escrow Account. The Buyer agrees that it shall
promptly deliver funds for the payment of the Debentures to Escrow Agent for
deposit in the Escrow Account.

     5. Disbursements from the Escrow Account.

     a. The Escrow Agent will continue to hold the Escrow Funds until: (a) the
Buyer or Trafalgar Capital Sarl on behalf of the Buyer and (b) the Company
execute a Joint Written Direction directing the Escrow Agent to disburse the
Escrow Funds pursuant to Joint Written Direction signed by the Company and the
Buyer. In disbursing such funds, Escrow Agent is authorized to rely upon such
Joint Written Direction from the Company and the Buyer and may accept any
signatory from the Company listed on the signature page to this Agreement and
any signature from the Buyer that the Escrow Agent already has on file.

2

--------------------------------------------------------------------------------

     b. In the event Escrow Agent does not receive the amount of the Escrow
Funds from the Buyer, Escrow Agent shall notify the Company and the Buyer. Upon
receipt of payment instructions from the Company, Escrow Agent shall refund to
the Buyer, without interest the amount received from the Buyer, without
deduction, penalty, or expense to the Buyer other than wire transfer fees. The
purchase money returned to the Buyer shall be free and clear of any and all
claims of the Company, the Buyer or any of their creditors.

     c. In no event will the Escrow Funds be released to the Company until the
Escrow Funds are received by Escrow Agent in collected funds. For purposes of
this Agreement, the term “collected funds” shall mean the Escrow Funds received
by Escrow Agent shall have cleared normal banking channels and are in the form
of cash.

     6. Collection Procedure. Escrow Agent is hereby authorized to deposit the
proceeds of each wire in the Escrow Account.

     7. Suspension of Performance: Disbursement Into Court. If at any time,
there shall exist any dispute between the Company and the Buyer with respect to
holding or disposition of any portion of the Escrow Funds or any other
obligations of Escrow Agent hereunder, or if at any time Escrow Agent is unable
to determine, to Escrow Agent’s sole satisfaction, the proper disposition of any
portion of the Escrow Funds or Escrow Agent’s proper actions with respect to its
obligations hereunder, or if the parties have not within thirty (30) days of the
furnishing by Escrow Agent of a notice of resignation pursuant to Section 9
hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent
may, in its sole discretion, take either or both of the following action:

     a. suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of Escrow
Agent or until a successor Escrow Agent shall be appointed (as the case may be);
provided however, Escrow Agent shall continue to invest the Escrow Funds in
accordance with Section 8 hereof; and/or

     b. petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction in any venue convenient to Escrow
Agent, for instructions with respect to such dispute or uncertainty, and to the
extent required by law, pay into such court, for holding and disposition in
accordance with the instructions of such court, all funds held by it in the
Escrow Funds, after deduction and payment to Escrow Agent of all fees and
expenses (including court costs and attorneys’ fees) payable to, incurred by, or
expected to be incurred by Escrow Agent in connection with performance of its
duties and the exercise of its rights hereunder.

     c. Escrow Agent shall have no liability to the Company, the Buyer, or any
person with respect to any such suspension of performance or disbursement into
court, specifically including any liability or claimed liability that may arise,
or be alleged to have arisen, out of or as a result of any delay in the
disbursement of funds held in the Escrow Funds or any delay in with respect to
any other action required or requested of Escrow Agent.

3

--------------------------------------------------------------------------------

     8. Investment of Escrow Funds. Escrow Agent shall deposit the Escrow Funds
into a segregated escrow account which shall be used solely in connection with
this transaction (the “Escrow Account”).

     If Escrow Agent has not received a Joint Written Direction at any time that
an investment decision must be made, Escrow Agent shall maintain the Escrow
Funds, or such portion thereof, as to which no Joint Written Direction has been
received, in the Escrow Account.

     9. Resignation and Removal of Escrow Agent. Escrow Agent may resign from
the performance of its duties hereunder at any time by giving thirty (30) days’
prior written notice to the parties or may be removed, with or without cause, by
the parties, acting jointly, by furnishing a Joint Written Direction to Escrow
Agent, at any time by the giving of ten (10) days’ prior written notice to
Escrow Agent as provided herein below. Upon any such notice of resignation or
removal, the representatives of the Buyer and the Company identified in Sections
13a.(iv) and 13b.(iv), below, jointly shall appoint a successor Escrow Agent
hereunder, which shall be a commercial bank, trust company or other financial
institution with a combined capital and surplus in excess of US$10,000,000.00.
Upon the acceptance in writing of any appointment of Escrow Agent hereunder by a
successor Escrow Agent, such successor Escrow Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Escrow Agent, and the retiring Escrow Agent shall be discharged from
its duties and obligations under this Escrow Agreement, but shall not be
discharged from any liability for actions taken as Escrow Agent hereunder prior
to such succession. After any retiring Escrow Agent’s resignation or removal,
the provisions of this Escrow Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Escrow Agent under this
Escrow Agreement. The retiring Escrow Agent shall transmit all records
pertaining to the Escrow Funds and shall pay all funds held by it in the Escrow
Funds to the successor Escrow Agent, after making copies of such records as the
retiring Escrow Agent deems advisable and after deduction and payment to the
retiring Escrow Agent of all fees and expenses (including court costs and
attorneys’ fees) payable to, incurred by, or expected to be incurred by the
retiring Escrow Agent in connection with the performance of its duties and the
exercise of its rights hereunder.

     10. Liability of Escrow Agent.

     a. Escrow Agent shall have no liability or obligation with respect to the
Escrow Funds except for Escrow Agent’s willful misconduct or gross negligence.
Escrow Agent’s sole responsibility shall be for the safekeeping, investment, and
disbursement of the Escrow Funds in accordance with the terms of this Agreement.
Escrow Agent shall have no implied duties or obligations and shall not be
charged with knowledge or notice or any fact or circumstance not specifically
set forth herein. Escrow Agent may rely upon any instrument, not only as to its
due execution, validity and effectiveness, but also as to the truth and accuracy
of any information contained herein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the person or parties
purporting to sign the same and conform to the provisions of this Agreement. In
no event shall Escrow Agent be liable for incidental, indirect, special, and
consequential or punitive damages. Escrow Agent shall not be obligated to take
any legal action or commence any proceeding in connection with the Escrow Funds,
any account in which Escrow Funds are deposited, this Agreement or the Purchase
4

--------------------------------------------------------------------------------

Agreement, or to appear in, prosecute or defend any such legal action or
proceeding. Escrow Agent may consult legal counsel selected by it in any event
of any dispute or question as to construction of any of the provisions hereof or
of any other agreement or its duties hereunder, or relating to any dispute
involving any party hereto, and shall incur no liability and shall be fully
indemnified from any liability whatsoever in acting in accordance with the
opinion or instructions of such counsel. The Company and the Buyer jointly and
severally shall promptly pay, upon demand, the reasonable fees and expenses of
any such counsel.

     b. Escrow Agent is hereby authorized, in its sole discretion, to comply
with orders issued or process entered by any court with respect to the Escrow
Funds, without determination by Escrow Agent of such court’s jurisdiction in the
matter. If any portion of the Escrow Funds is at any time attached, garnished or
levied upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in any case any order judgment or decree shall be made or
entered by any court affecting such property or any part thereof, then and in
any such event, Escrow Agent is authorized, in its sole discretion, to rely upon
and comply with any such order, writ judgment or decree which it is advised by
legal counsel selected by it, binding upon it, without the need for appeal or
other action; and if Escrow Agent complies with any such order, writ, judgment
or decree, it shall not be liable to any of the parties hereto or to any other
person or entity by reason of such compliance even though such order, writ
judgment or decree may be subsequently reversed, modified, annulled, set aside
or vacated.

     c. Escrow Agent holds Company and Buyer harmless and indemnifies them for
any claims, losses, charges, expenses, fines, or penalties, including, but not
limited to, the reasonable attorneys fees and costs incurred, which may arise
related to acts or omissions which are caused directly by Escrow Agent's gross
negligence and intentional misconduct related to Escrow Agent's services under
this Escrow Agreement.

     11. Indemnification of Escrow Agent. From and at all times after the date
of this Agreement, the Company and the Buyer, jointly and severally, shall, to
the fullest extent permitted by law and to the extent provided herein, indemnify
and hold harmless Escrow Agent and each director, officer, employee, attorney,
agent and affiliate of Escrow Agent (collectively, the “Indemnified Parties”)
against any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including
without limitation reasonable attorney’s fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action, or proceeding
(including any inquiry or investigation) by any person, including without
limitation the parties to this Agreement, whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any person under any
statute or regulation, including, but not limited to, any federal or state
securities laws, or under any common law or equitable cause or otherwise,
arising from or in connection with the negotiation, preparation, execution,
performance or failure of performance of this Agreement or any transaction
contemplated herein, whether or not any such Indemnified Party is a party to any
such action or proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder for liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted from the
gross negligence or willful misconduct of 5

--------------------------------------------------------------------------------

such Indemnified Party. If any such action or claim shall be brought or asserted
against any Indemnified Party, such Indemnified Party shall promptly notify the
Company and the Buyer hereunder in writing, and the Buyer and the Company shall
assume the defense thereof, including the employment of counsel and the payment
of all expenses. Such Indemnified Party shall, in its sole discretion, have the
right to employ separate counsel (who may be selected by such Indemnified Party
in its sole discretion) in any such action and to participate and to participate
in the defense thereof, and the fees and expenses of such counsel shall be paid
by such Indemnified Party, except that the Buyer and/or the Company shall be
required to pay such fees and expense if (a) the Buyer or the Company agree to
pay such fees and expenses, or (b) the Buyer and/or the Company shall fail to
assume the defense of such action or proceeding or shall fail, in the sole
discretion of such Indemnified Party, to employ counsel reasonably satisfactory
to the Indemnified Party in any such action or proceeding, (c) the Buyer and the
Company are the plaintiff in any such action or proceeding or (d) the named or
potential parties to any such action or proceeding (including any potentially
impleaded parties) include both the Indemnified Party, the Company and/or the
Buyer and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Company or the Buyer. The Buyer and the
Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing. All such fees and
expenses payable by the Company and/or the Buyer pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim. The obligations of the
parties under this section shall survive any termination of this Agreement, and
resignation or removal of the Escrow Agent shall be independent of any
obligation of Escrow Agent.

     The parties agree that neither payment by the Company or the Buyer of any
claim by Escrow Agent for indemnification hereunder shall impair, limit, modify,
or affect, as between the Buyer and the Company, the respective rights and
obligations of Buyer, on the one hand, and the Company, on the other hand.

     12. Expenses of Escrow Agent. Except as set forth in Section 11 the Company
shall reimburse Escrow Agent for all of its reasonable out-of-pocket expenses,
including reasonable attorney’s fees, telephone and facsimile transmission
costs, postage (including express mail and overnight delivery charges), copying
charges and the like. All of the compensation and reimbursement obligations set
forth in this Section shall be payable by the Company, upon demand by Escrow
Agent. The obligations of the Company under this Section shall survive any
termination of this Agreement and the resignation or removal of Escrow Agent.

     13. Warranties.

     a. The Buyer makes the following representations and warranties to Escrow
Agent:

     (i) The Buyer has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

6

--------------------------------------------------------------------------------

     (ii) This Agreement has been duly approved by all necessary action of the
Buyer, including any necessary approval of the limited partner of the Buyer or
necessary corporate approval, as applicable, has been executed by duly
authorized officers of the Buyer, enforceable in accordance with its terms.

     (iii) The execution, delivery, and performance of the Buyer of this
Agreement will not violate, conflict with, or cause a default under any
agreement of limited partnership of Buyer or the certificate of incorporation or
bylaws of the Buyer (as applicable), any applicable law or regulation, any court
order or administrative ruling or degree to which the Buyer is a party or any of
its property is subject, or any agreement, contract, indenture, or other binding
arrangement.

     (iv) Andrew Garai has been duly appointed to act as the representative of
the Buyer hereunder and has full power and authority to execute, deliver, and
perform this Escrow Agreement, to execute and deliver any Joint Written
Direction, to amend, modify, or waive any provision of this Agreement, and to
take any and all other actions as the Buyer’s representative under this
Agreement, all without further consent or direction form, or notice to, the
Buyer or any other party.

     (v) No party other than the parties hereto and the Buyer have, or shall
have, any lien, claim or security interest in the Escrow Funds or any part
thereof. No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.

     (vi) All of the representations and warranties of the Buyer contained
herein are true and complete as of the date hereof and will be true and complete
at the time of any disbursement from the Escrow Funds.

     b. The Company makes the following representations and warranties to the
Escrow Agent:

     (i) The Company is a corporation duly organized, validly existing, and in
good standing under the laws of Nevada and has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.

     (ii) This Agreement has been duly approved by all necessary corporate
action of the Company, including any necessary shareholder approval, has been
executed by duly authorized officers of the Company, enforceable in accordance
with its terms.

     (iii) The execution, delivery, and performance by the Company of this
Agreement is in accordance with the Securities Purchase Agreement and will not
violate, conflict with, or cause a default under the certificate of
incorporation or bylaws of the Company, any applicable law or regulation, any
court order or administrative ruling or decree to which the Company is a party
or any of its property is subject, or any agreement, contract, indenture, or
other binding arrangement, including without limitation to the Securities
Purchase Agreement, to which the Company is a party.

7

--------------------------------------------------------------------------------

     (iv) Mr. Richard Joseph Moore has been duly appointed to act as the
representative of the Company hereunder and has full power and authority to
execute, deliver, and perform this Agreement, to execute and deliver any Joint
Written Direction, to amend, modify or waive any provision of this Agreement and
to take all other actions as the Company’s Representative under this Agreement,
all without further consent or direction from, or notice to, the Company or any
other party.

     (v) No party other than the parties hereto and the Buyer have, or shall
have, any lien, claim or security interest in the Escrow Funds or any part
thereof. No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.

     (vi) All of the representations and warranties of the Company contained
herein are true and complete as of the date hereof and will be true and complete
at the time of any disbursement from the Escrow Funds.

     14. Consent to Jurisdiction and Venue. In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the United States District Court for
the Southern District of Florida shall have the sole and exclusive jurisdiction
over any such proceeding. If all such courts lack federal subject matter
jurisdiction, the parties agree that the State Courts of Florida located in
Broward County shall have sole and exclusive jurisdiction. Any of these courts
shall be proper venue for any such lawsuit or judicial proceeding and the
parties hereto waive any objection to such venue. The parties hereto consent to
and agree to submit to the jurisdiction of any of the courts specified herein
and agree to accept the service of process to vest personal jurisdiction over
them in any of these courts.

     15. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been validly served, given or delivered five
(5) days after deposit in the United States mails, by certified mail with return
receipt requested and postage prepaid, when delivered personally, one (1) day
delivered to any overnight courier, or when transmitted by facsimile
transmission and upon confirmation of receipt and addressed to the party to be
notified as follows:

If to Buyer, to: Trafalgar Capital Specialized Investment Fund   8-10 Rue
Mathias Hardt   BP 3023   L-1030 Luxembourg   Attention: Andrew Garai, Chairman
of the Board of     Trafalgar Capital Sarl, General Partner   Facsimile:
011-44-207-405-0161 and     001-786-323-1651

8

--------------------------------------------------------------------------------


If to Escrow Agent, to: James G. Dodrill II, P.A.   5800 Hamilton Way   Boca
Raton, FL 33496   Attention: James Dodrill Esq.   Telephone: (561) 862-0529  
Facsimile: (561) 892-7787     If to the Company, to: Fox Petroleum, Inc.   64
Knightsbridge   London, SW1X7JF   Attention: Mr. Richard Joseph Moore, CEO and
Director   Telephone:  011-44-207-590-9630   Facsimile: 011-44-207-590-9601    
  With a copy to: As above                       Attention: Alex Craven -
Director   Telephone: as above     Facsimile: as above  

Or to such other address as each party may designate for itself by like notice.

     16. Amendments or Waiver. This Agreement may be changed, waived, discharged
or terminated only by a writing signed by the parties hereto. No delay or
omission by any party in exercising any right with respect hereto shall operate
as waiver. A waiver on any one occasion shall not be construed as a bar to, or
waiver of, any right or remedy on any future occasion.

     17. Severability. To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition, or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

     18. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Florida without giving effect
to the conflict of laws principles thereof.

     19. Entire Agreement. This Agreement constitutes the entire Agreement
between the parties relating to the holding, investment, and disbursement of the
Escrow Funds and sets forth in their entirety the obligations and duties of the
Escrow Agent with respect to the Escrow Funds.

9

--------------------------------------------------------------------------------

     20. Binding Effect. All of the terms of this Agreement, as amended from
time to time, shall be binding upon, inure to the benefit of and be enforceable
by the respective heirs, successors and assigns of the Buyer, the Company, or
the Escrow Agent.

     21. Execution of Counterparts. This Agreement and any Joint Written
Direction may be executed in counter parts, which when so executed shall
constitute one and same agreement or direction.

     22. Termination. Upon the first to occur of the disbursement of all amounts
in the Escrow Funds pursuant to Joint Written Directions or the disbursement of
all amounts in the Escrow Funds into court pursuant to Section 7 hereof, this
Agreement shall terminate and Escrow Agent shall have no further obligation or
liability whatsoever with respect to this Agreement or the Escrow Funds.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals the day
and year above set forth.

FOX PETROLEUM, INC.       By: /s/ Mr. Richard Joseph Moore   Name: Mr. Richard
Joseph Moore Title: CEO and Director             TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG       By: Trafalgar Capital Sarl   Its: General
Partner         By: /s/ Andrew Garai Name: Andrew Garai Title: Chairman of the
Board       THE LAW OFFICE OF JAMES G. DODRILL II, P.A.       By: /s/ James
Dodrill, Esq. Name: James Dodrill, Esq. Title: President

10

--------------------------------------------------------------------------------